Citation Nr: 0706097	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-42 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance or upon housebound status. 

2.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

3.  Entitlement to specially adapted housing.

4.  Entitlement to a special home adaptation grant. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and December 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The evidence for and against the claim is at least in 
relative equipoise on the question of whether, due to 
service-connected disabilities, the veteran is so helpless as 
to be in need of regular aid and attendance of another 
person.

2.  The evidence for and against the claim is at least in 
relative equipoise on the question of whether the veteran has 
loss of use of the left hand as a result of a service-
connected disability. 

3.  The evidence for and against the claim is at least in 
relative equipoise on the question of whether the veteran has 
permanent loss of use of one (left) lower extremity together 
with permanent loss of use of one (left) upper extremity that 
affects balance or ability to move forward and requires the 
use of braces, crutches, canes, or a wheelchair in order to 
move from place to place. 




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for an award of special monthly compensation based 
on the need for the regular aid and attendance of another 
person have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.350, 
3.352 (2006).

2.  Resolving reasonable doubt in the veteran's favor, the 
criteria for assistance in acquiring automobile and adaptive 
equipment have been met.  38 U.S.C.A. §§ 3901, 3902, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.808 (2006).

3.  Resolving reasonable doubt in the veteran's favor, the 
criteria for assistance in acquiring specially adapted 
housing have been met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.809 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
February and March 2004 and May 2006 satisfied VA's duty to 
notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as 
the letters informed the veteran of what evidence was needed 
to establish the benefits sought, of what VA would do or had 
done, and what evidence he should provide, and informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claims.  

With regard to the issues in which the full benefits sought 
on appeal are being granted by this Board decision, no 
further notice or assistance to the appellant is required.  
To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with these issues because of the favorable nature 
of the Board's decision.  In addition, the notice and duty to 
assist provisions have no effect on an appeal where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002).  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

SMC for Aid and Attendance

The veteran in this case seeks entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person.  Compensation at the aid and 
attendance rate is payable when the veteran, due to service-
connected disability, has suffered the anatomical loss or 
loss of use of both feet or one hand and one foot, or is 
blind in both eyes, or is permanently bedridden, or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114; 38 C.F.R. 
§ 3.350.

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: the inability of the claimant to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; 
inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
be present before a favorable rating be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the claimant be so helpless 
as to need regular aid and attendance, not that there be a 
constant need.  "Bedridden" constitutes a condition which, 
through its essential character, actually requires that 
individuals remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for a lesser or greater portion of the day will not 
suffice.  38 C.F.R. § 3.352(a) (2006).

In the present case, service connection is in effect for 
multiple service-connected disabilities that include chronic 
lumbar myositis, status post right L5-S1 laminectomy, right 
L5 radiculopathy, rated as 60 percent disabling; 
adenocarcinoma of prostate, rated as 40 percent disabling; 
generalized anxiety disorder, rated as 30 percent disabling; 
type II diabetes mellitus, rated as 20 percent disabling; 
left upper extremity peripheral neuropathy and residuals of 
hemiparesis, rated as 20 percent disabling; status post 
cerebrovascular accident with left hemiparesis and left 
hemianopsia, rated as 10 percent disabling; residuals of left 
radius fracture, rated as 10 percent disabling; left lower 
extremity peripheral neuropathy, rated as 10 percent 
disabling; and right upper extremity peripheral neuropathy, 
rated as 0 percent disabling; and impotence, rated as 0 
percent disabling.  The combined schedular ratings during the 
period of claim include 100 percent from October 2003, and 90 
percent from June 2004.  A total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) has been in effect from April 1992.  

After a review of the evidence of record, and considering the 
particular personal functions that the veteran is unable to 
perform in connection with his condition as a whole, the 
Board finds that the evidence is at least in relative 
equipoise on the question of whether the veteran's service-
connected disabilities render him so helpless as to be in 
need of regular aid and attendance of another person.  There 
is evidence of record that shows that the veteran requires 
some assistance to dress or undress himself, requires 
supervision for bathing and attending to the wants of nature, 
and the veteran's combination of multiple physical and mental 
disabilities requires care or assistance on a regular basis 
to protect him from hazards or dangers incident to his daily 
environment.  The evidence also shows that such assistance 
has in fact been provided by the veteran's spouse and family 
members.  

The evidence in support of the veteran's claim for SMC based 
on aid and attendance includes a November 2004 VA aid and 
attendance examination report that shows that the veteran 
attended the examination with his daughter and was brought in 
by his wife, reported using a cane at home and a wheelchair 
to go outside, was ambulating in a wheelchair because of 
left-sided hemiparesis in both the upper and lower 
extremities (due to cerebrovascular accident), had abnormal 
build and posture, and had a very unstable gait when he tried 
to get up and in spite of the use of a cane.  The diagnoses 
included residual unsteady gait, pathology of the lumbosacral 
spine, and moderate neuropathy. 

A December 2004 VA neurological examination report shows that 
the veteran has difficulty with imbalance and left-sided 
weakness, needs to use a walker or crutches at home, has 
frequent falls and bumps into objects such as doors and 
walls, uses a wheelchair when going outside the house, and 
performs most activities of daily living alone, but has 
difficulties with transfers and self-care.  The diagnoses 
included residual left hemiparesis and hemisensory 
disturbance and functional deficit.  The December 2004 VA 
examination report reflects the examiner's conclusion that 
there had been no change, which includes no improvement, 
between a February 2004 VA examination and the December 2004 
VA examination.

A February 2004 VA neurological examination report shows 
reports or findings that include left hemiparesis, imbalance, 
vertigo, use of a crutch, need to hold onto walls, history of 
having fallen, use of a wheelchair outside the home, 
involuntary jerking movements of the lower extremities, 
weakness of the left side and both lower extremities, left-
sided numbness, and peripheral neuropathy in the lower 
extremities with involuntary jerking movements, decreased 
left grip strength, weakness in all muscles on the left upper 
and lower extremities.  The examiner noted that the veteran 
required help in bathing and dressing.  The diagnoses 
included residual left hemiparesis and hemisensory 
disturbance, residual sensory deficit in the right leg 
(status post laminectomy), and peripheral neuropathy of the 
lower extremities. 

A November 2003 VA report of hospitalization reflects 
complaints or findings of left-sided weakness, multiple falls 
at home, weakness of lower extremities, and that at discharge 
the veteran was modified independent in mobility/ambulation 
and transfers, required supervision with walker and Canadian 
crutches, and required assistance with stairs.   

This evidence shows that the veteran requires some assistance 
to dress or undress himself, requires supervision for bathing 
and attending to the wants of nature, and the veteran's 
combination of multiple physical and mental disabilities 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his daily 
environment.  While not all the criteria are met in this 
veteran's case, the guiding regulation that outlines factual 
criteria for determining the need for the aid and assistance 
of another person specifically provides that it is not 
required that all of the disabling conditions enumerated be 
present before a favorable rating based on the need for aid 
and attendance be made.  38 C.F.R. 
§ 3.352(a).  Resolving reasonable doubt in the veteran's 
favor, the Board finds that the criteria for an award of 
special monthly compensation based on the need for the 
regular aid and attendance of another person have been met.  
38 U.S.C.A. §§ 1114, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.350, 3.352.

Because the grant of aid and attendance benefit is the 
greater SMC benefit than the housebound benefit, that aspect 
of the veteran's claim for SMC at the housebound rate is 
moot.  To establish entitlement to special monthly 
compensation based on housebound status under 38 U.S.C.A. § 
1114(s), the evidence must show that a veteran has a single 
service-connected disability evaluated as 100 percent 
disabling and an additional service-connected disability, or 
disabilities, evaluated as 60 percent or more disabling that 
is separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems; or, the veteran has a single 
service-connected disability evaluated as 100 percent 
disabling and due solely to service-connected disability or 
disabilities, the veteran is permanently and substantially 
confined to his or her immediate premises.  38 C.F.R. § 
3.350(i).

Except for the periods of claim from February 2001 to April 
2003, and October 2003 to May 2004, periods for which SMC at 
the housebound rate has been granted, the veteran does not 
have a single service-connected disability rated 100 percent 
disabling.  A single disability rated 100 percent is a 
threshold requirement, and the analysis need proceed no 
further.  Additionally, the grant of the greater benefit of 
SMC based on the need for aid and attendance renders moot any 
claim for SMC at the lesser housebound rate.  Where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Automobile and Adaptive Equipment

To warrant entitlement to automobile and adaptive equipment 
only under 
38 U.S.C.A. § 3901(a), the evidence must demonstrate a 
service-connected disability resulting in the loss, or 
permanent loss of use, of at least one foot or a hand; or, 
permanent impairment of vision in both eyes, resulting in (1) 
vision of 20/200 or less in the better eye with corrective 
glasses, or, (2) vision of 20/200 or better, if there is a 
field defect in which the peripheral field has contracted to 
such an extent that the widest diameter of the visual field 
subtends an angular distance no greater than twenty degrees 
in the better eye.  38 C.F.R. § 3.808(a) (2006).

The law also provides that a veteran may be entitled to ONLY 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.808(b)(1)(iv) (2006).  See also 38 C.F.R. § 3.350(b) 
(2006).

In this case, the evidence supportive of the veteran's claim 
includes a December 2004 VA neurological examination report 
that shows left-sided weakness, and diagnoses that included 
residual left hemiparesis and hemisensory disturbance and 
functional deficit.  A November 2004 VA aid and attendance 
examination report shows left-sided hemiparesis in the left 
upper extremity (due to cerebrovascular accident) that is 
characterized as moderate neuropathy.  The December 2004 VA 
examination report reflects the examiner's conclusion that 
there had been no change, which includes no improvement, 
between a February 2004 VA examination and the December 2004 
VA examination.  A February 2004 VA neurological examination 
report shows reports or findings that include left 
hemiparesis, weakness of the left side, left-sided numbness, 
peripheral neuropathy in the left upper extremity, decreased 
left grip strength, and weakness in all muscles on the left 
upper extremity, and diagnoses that included residual left 
hemiparesis and hemisensory disturbance.  A November 2003 VA 
report of hospitalization reflects complaints or findings of 
left-sided weakness.   

After a review of the evidence, the Board finds that the 
evidence for and against the claim is at least in relative 
equipoise on the question of whether the veteran has 
permanent loss of use of the left hand as a result of a 
service-connected disability.  Resolving reasonable doubt in 
the veteran's favor, the Board finds that the criteria for 
assistance in acquiring automobile and adaptive equipment 
have been met.  
38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.808. 

Specially Adapted Housing/Special Home Adaptation Grant

To establish entitlement to specially adapted housing, the 
evidence must demonstrate that the veteran has a service-
connected disability that results in the loss, or permanent 
loss of use, of both lower extremities, that requires the use 
of braces, crutches, canes, or a wheelchair in order to move 
from place to place; OR, blindness in both eyes, having only 
light perception, together with the loss, or loss of use, of 
one lower extremity; OR, the loss, or permanent loss of use, 
of one lower extremity, together with residuals of an organic 
disease or injury that affects balance or ability to move 
forward, and requires the use of braces, crutches, canes, or 
a wheelchair in order to move from place to place; OR, the 
loss, or permanent loss of use, of one lower extremity 
together with the loss, or permanent loss of use, of one 
upper extremity that affects balance or ability to move 
forward and requires the use of braces, crutches, canes, or a 
wheelchair in order to move from place to place.  38 U.S.C.A. 
§ 2101(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.809 (2006).

In this case, the evidence for and against the claim is at 
least in relative equipoise on the question of whether the 
veteran has permanent loss of use of one (left) lower 
extremity together with permanent loss of use of one (left) 
upper extremity that affects balance or ability to move 
forward and requires the use of braces, crutches, canes, or a 
wheelchair in order to move from place to place.  The 
evidence in support of the veteran's claim includes that 
service connection has been established for disabilities that 
affect the loss of use of the left upper and left lower 
extremities.  These service-connected disabilities include 
status post cerebrovascular accident with left hemiparesis 
and left hemianopsia, left upper extremity peripheral 
neuropathy and residuals of hemiparesis, residuals of left 
radius fracture (that include deformity and painful and 
limited movement of the wrist), and left lower extremity 
peripheral neuropathy.  Some of the veteran's other service-
connected disabilities also affect use of the left upper and 
lower extremities, such as right L5 radiculopathy associated 
with chronic lumbar myositis (status post right L5-S1 
laminectomy), while right upper extremity peripheral 
neuropathy impairs the ability to compensate with the other 
hand. 

The medical evidence in support of the veteran's claim 
includes a November 2004 VA (aid and attendance) examination 
report that shows that the veteran had left-sided 
hemiparesis, used a cane at home and a wheelchair to go 
outside, was ambulating in a wheelchair because of left-sided 
hemiparesis in both the upper and lower extremities (due to 
cerebrovascular accident), had abnormal build and posture, 
had moderate neuropathy, and had a very unstable gait when he 
tried to get up and in spite of the use of a cane.   A 
December 2004 VA neurological examination report shows that 
the veteran had difficulty with imbalance and left-sided 
weakness, needed to use a walker or crutches at home, has 
frequent falls and bumps into objects such as doors and 
walls, and uses a wheelchair when going outside the house.  A 
February 2004 VA neurological examination report shows 
reports or findings that include left hemiparesis, imbalance, 
vertigo, use of a crutch, need to hold onto walls, history of 
having fallen, use of a wheelchair outside the home, weakness 
of the left side and both lower extremities, left-sided 
numbness, and peripheral neuropathy in the lower extremities 
with involuntary jerking movements, decreased left grip 
strength, and weakness in all muscles on the left upper and 
lower extremities.  The diagnoses included residual left 
hemiparesis and hemisensory disturbance, and peripheral 
neuropathy of the lower extremities.   A November 2003 VA 
report of hospitalization reflects complaints or findings of 
left-sided weakness, multiple falls at home, weakness of 
lower extremities, and that at discharge the veteran required 
supervision with walker and Canadian crutches, and required 
assistance with stairs.   

On the question of permanency, the December 2004 VA 
examination report reflects the examiner's conclusion that 
there had been no change, which includes no improvement, 
between a February 2004 VA examination and the December 2004 
VA examination.  The Board notes that service connection has 
been established for the now separately diagnosed residual 
disabilities of peripheral neuropathy of the left upper and 
lower extremities.  

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the criteria for assistance in acquiring specially 
adapted housing have been met.  38 U.S.C.A. §§ 2101(a), 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.809.  In light of 
the grant of entitlement to specially adapted housing, the 
claim for a special home adaptation grant is rendered moot.  
Entitlement to special home adaptation requires 
that the veteran is not entitled to a certificate of 
eligibility for assistance in acquiring 


specially adapted housing under 38 C.F.R. § 3.809 nor had the 
veteran previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. 
§ 2101(a).  


ORDER

Special monthly compensation based on the need for aid and 
attendance is granted. 

Entitlement to automobile and adaptive equipment is granted.

Entitlement to specially adapted housing is granted.

The claim of entitlement to special home adaptation grant is 
moot.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


